PER CURIAM.
June 19, 1964 there was filed in this cause in this Court a judgment of the Board of Governors of The Florida Bar finding the respondent, Stanley S. Phillips, a member of The Florida Bar, guilty of forgery and other unprofessional conduct, disbarring him from the practice of law and assessing the cost of these proceedings in the amount of $602.40 against him. A copy of the foregoing judgment of disbarment was served upon respondent’s attorney of record herein by the Clerk of this Court on June 19, 1964.
August 11, 1964 respondent filed in this cause and served upon the attorney for The Florida Bar and the Director of The Florida Bar a “notice of appeal.” Upon consideration of the foregoing recitals and the remainder of the record in this cause, it is
Ordered and adjudged that the “notice of appeal” herein, not having been filed within the thirty day period required by Integration Rule 11.11(3) (a), 31 F.S.A., for the filing of a petition for review is hereby stricken. It is further
Ordered and adjudged that the respondent Stanley S. Phillips be and he is hereby stricken from the roll of attorneys of this State and is hereby disbarred from the practice of law in this State. It is further
Ordered and adjudged that the cost of these proceedings in the sum of $602.40 be and the same is hereby assessed against the respondent. A judgment in said amount *555is hereby entered against him, for which let execution issue.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CON-NELL, JJ., concur.